Citation Nr: 1822365	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include unspecified depression disorder with anxious distress (claimed as anxiety and depression).

2.  Entitlement to service connection for disability manifested by obesity.

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder and obesity.

4.  Entitlement to service connection for disability manifested by chest pain, to include as secondary to an acquired psychiatric disorder and obesity.

5.  Entitlement to service connection for foot fungus, to include Athlete's foot.


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Agent

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1992 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested a Board videoconference hearing in his August 2009 substantive appeal.  Such a hearing was scheduled for July 2011; however, the Veteran failed to appear at the hearing, and has not provided good cause for his absence.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In April 2014, the issues on appeal were remanded by the Board for evidentiary development.

The Board notes that although the Veteran has claimed entitlement to service connection for depression and anxiety, the Board must also consider any other psychiatric disorders that have been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's unspecified depression disorder with anxious distress is related to service.

2.  The Veteran's obesity is not a disability for VA compensation purposes.

3.  The preponderance of the evidence is against a finding that the Veteran has had a disability, i.e., a functional impairment of earning capacity, manifested by chest wall pain during the pendency of the appeal.

4.  The preponderance of the evidence is against a finding that the Veteran's foot fungus, to include Athlete's foot, is related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for unspecified depression disorder with anxious distress have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for obesity have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3.  The criteria for entitlement to service connection for disability manifested by chest wall pain have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4.  The criteria for entitlement to service connection for foot fungus, to include Athlete's foot, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Notably, none of the disabilities have been identified as chronic in service and are not listed under 38 C.F.R. § 3.309, besides the Veteran's hypertension, which as to be explained below is being remanded for further development.  Given such, continuity of symptomatology is not applicable in this claim.

In addition, service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  For the reasons discussed below, the Board finds that service connection is not warranted.

The Veteran's service treatment records do not show any complaints or treatment for psychiatric symptomatology.  His March 1996 separation examination reflects that he denied suffering from any injury or illness while on active duty.  Notwithstanding, the Veteran has reported that his psychiatric symptoms developed during his service.  In a September 2007 correspondence, he reported that he first began experiencing symptoms of anxiety and depression in 1994.  He explained that "[m]atters in my personal life, the fact that I was serving in the desolate missile fields of Wyoming and Nebraska for three and a half days consecutively, the pressures of serving at a Nuclear base . . . along with the absence of family became a burden upon me and began affecting my mental state."  He stated that he "binged on alcohol and food on my days off," and consequently gained weight, causing him to be denied a promotion and thereby "increase[ing] my levels of anxiety and depression."  He reported that he began contemplating suicide in 1995 and requested early release from the military.  He stated, "I have continued to experience anxiety, feelings of depression and thoughts of suicide to this day."  He further stated that he believed his "mental state prevented him from seeking medical attention while in service and is the reason I have postponed this action for so long."

Post-service medical records reflect that the Veteran began receiving treatment for psychiatric symptoms in 2008.  A June 2008 VA Primary Care note reflects his complaints of depression and anxiety with thoughts of suicide.  At that time, a posttraumatic stress disorder (PTSD) screen was positive; however, the Veteran reported that he did not feel his symptoms related to his military service.  Rather, he reported his symptoms might have stemmed from a car accident he was involved in when he was four years old.  The examiner's impression was possible PTSD resulting from a childhood motor vehicle accident.

In his August 2009 VA Form 9, the Veteran reported that his depression stemmed from "sexual misconduct" perpetrated by his supervisor.

On VA examination in August 2017, the Veteran confirmed that he first received mental health treatment in 2008.  However, he reported that he had experienced depression and anxiety "all my life."  He reported that when he was in the military he had a female supervisor who showed him her genitals, and that afterwards he became depressed and started drinking.  The Veteran attributed his current depression to "a lack of motivation and I'm not being what I have the ability to do."  After reviewing the record, the examiner opined that it was less likely as not that the Veteran's acquired psychiatric disorder (diagnosed as unspecified depression disorder with anxious distress) was incurred in or due to service.  By way of rationale, the examiner explained that the Veteran himself admitted that he did not receive mental health treatment in service, but rather first sought treatment in 2008, 12 years after his discharge.  The examiner further noted that, according to VA records, the Veteran reported as possible reasons for his mental health problems a childhood car accident, estrangement from his daughter, financial difficulties, and problems with his girlfriend at the time.  Finally, the examiner noted that the Veteran attributed his current symptoms to nonservice-related causes.

After carefully reviewing the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  As noted above, the record is devoid of psychiatric complaints or treatment until 2008, more than a decade after the Veteran's discharge from service.  The only positive evidence indicating that his psychiatric symptomatology developed in service are his lay statements to that effect.  In this regard, the Board acknowledges that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the Veteran's lay reports regarding the onset of his symptoms have been inconsistent.  As noted above, he has oscillated between attributing his symptoms to service and stating that his depression and anxiety originated in childhood.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).

Under the facts of this case, the Board finds that the opinion rendered by the VA examiner outweighs the Veteran's lay contentions regarding the etiology of his acquired psychiatric disorder.  As illustrated above, the VA examiner's opinion addressed the Veteran's documented medical history and his lay contentions regarding the onset of his psychiatric symptomatology.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Overall, the Board finds that the neutral, expert opinion of the VA examiner is more probative than the general lay statements provided by the Veteran in this case-particularly considering the inconsistent nature of those statements.

In sum, the Board finds that the most probative evidence demonstrates that the Veteran's acquired psychiatric disorder, to include anxiety and depression, did not develop in service, and is not otherwise related to service.  Consequently, the Veteran's claim for service connection must be denied.

Obesity

The Veteran seeks entitlement to service connection for obesity.  On review, however, the Board finds that because obesity is not, in and of itself, a disability for VA compensation purposes, service connection must be denied.

The term "disability" means an impairment of earning capacity resulting from a disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Injury" is defined as "damage inflicted on the body by an external force."  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (citing Dorland's Illustrated Medical Dictionary 901 (29th ed. 2000)).  "Disease" means "any deviation from or interruption of the normal structure or function of a part, organ, or system of the body."  Id. at 1383 (citing Dorland's at 511).

VA's Office of General Counsel has held, and the United States Court of Appeals for Veterans Claims has affirmed, that obesity is not considered a disability for which service connection may be granted.  VAOPGCPREC 1-2017; Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018); see also 38 C.F.R. § Part 4 (while the VA Schedule for Rating Disabilities lists more than 700 compensable conditions, a separate rating for obesity is not provided).  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C. § 7104(c).

In this case, there is no evidence demonstrating that the Veteran has an underlying disability manifested by weight control problems or obesity.  The Veteran has contended that his obesity is secondary to medications taken for his service-connected gout.  In support, he submitted a March 2014 letter from his VA physician with a conclusory statement in support of this contention.  However, VA examination reports from November 2015 and August 2017 weigh against this claim, explaining that the Veteran's obesity is not associated with gout-related medications.  The August 2017 examination report noted that the Veteran's obesity "is caused by overeating, lack of exercise, excess alcohol intake and the result of the veteran's own behavior."

In sum, because obesity, in and of itself, is not a disability for which service connection can be granted, the Board finds that service connection must be denied.  See Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that VA's discretion over the rating schedule is insulated from judicial review and that "review of the content of the rating schedule is indistinguishable from review of what should be considered a disability").

Disability Manifested by Chest Pain

The Veteran contends that he has a current disability manifested by chest pain (or "chest wall pain") which originated during service.  For the following reasons, the Board finds that service connection is not warranted.

The Veteran's service treatment records show that in November 1995, he sought treatment for "recurrent focal left parasternal, sharp pins and needles pain," as well as sweating and tachycardia.  The Veteran appeared to be in no acute distress aside from decreased range of motion of the pectoralis (upper parasternal tenderness on the left side was noted).  On examination, his chest was clear, and an EKG was within normal limits.  The assessment was "probable chest wall pain."

Post-service medical records reflect that the Veteran has periodically complained of chest pain during the pendency of the appeal.  During a VA muscle examination in August 2007, the Veteran reported right scapular pain.  After reviewing the Veteran's service treatment records, the examiner opined that the Veteran's current symptoms were not the same as the left parasternal chest wall pain documented in service.

In September 2007 and October 2008 correspondence, the Veteran stated that he believed his chest pain (which he still experienced) was secondary to his nonservice-connected depression and anxiety.  An August 2009 mental health assessment note reflects that he experienced chest pain associated with anxiety precipitated by visiting his daughter.

In September 2012, the Veteran sought emergency treatment for nausea and vomiting, bilateral knee pain, shortness of breath, chest pain, and fever and chills.  An EKG revealed sinus tachycardia with no concerning changes, and a chest X-ray revealed no acute cardiopulmonary disease.  The assessment was gout flare.  In April 2013, the Veteran reported "chest wall awareness" after eating bad foods.  In December 2014, he underwent a treadmill stress test and thereafter reported chest pain.  However, there was no evidence of ischemia-the explanation appeared to be that the Veteran was deconditioned.

In September 2017, a VA medical opinion was obtained.  After reviewing the Veteran's medical history, including his lay reports of occasional chest pain as well as the in-service report of chest pain, the examiner opined that "[t]here is no objective evidence of cardiopulmonary disability for this veteran."  By way of rationale, the examiner explained that the Veteran's reported symptoms were "subjective," and that "[h]e has been evaluated and no cardiac or respiratory disability has been diagnosed."

After carefully reviewing the record, the Board finds that the weight of the evidence is against a finding of a current disability manifested by chest pain, or chest wall pain.  The Board notes that although the Veteran has generally asserted that he is entitled to service connection for chest pain, he has never specifically described being diagnosed with any underlying cardiopulmonary pathology.  See Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  Indeed, his VA outpatient notes reflect no indication of any cardiopulmonary diagnosis.  Notwithstanding, the Board acknowledges that pain alone, even without an underlying diagnosis, can still constitute a current disability, for VA compensation purposes, if it reaches the level of a functional impairment of earning capacity.  See Saunders v. Wilkie, No. 17-1466, 2018 U.S. App. Vet. Claims LEXIS 8467 (Apr. 3, 2018).  However, the Veteran has not alleged, and the weight of the evidence does not reflect, that his claimed chest pain has had this effect.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability-i.e., a functional impairment of earning capacity-there can be no valid claim, on either a direct or secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Saunders, 2018 U.S. App. Vet. Claims LEXIS 8467.  Here, while the Board acknowledges that the Veteran has reported occasional chest pain, the findings of VA medical professionals, based on physical examinations of the Veteran (including chest X-rays and EKGs), weigh against his claim of a current disability manifested by chest pain.  In this regard, the Board particularly finds the September 2017 VA examiner's opinion to be persuasive, as it is based on consideration of the Veteran's lay statements and his medical history.  Moreover, the Board finds that the Veteran has not put forth probative evidence establishing that his claimed chest pain constitutes a functional impairment of his earning capacity.

In sum, in light of the absence of probative evidence of a disability manifested by chest pain at any point during the pendency of the Veteran's appeal, the claim for service connection must be denied.  Given that the preponderance of the evidence is against the claim, the benefit of the doubt is not for application.

Foot Fungus, to include Athlete's Foot

The Veteran seeks entitlement to service connection for foot fungus, to include Athlete's foot.  For the reasons discussed below, the Board finds that service connection is not warranted.

The Veteran's service treatment records show no complaints or treatment for foot fungus problems, to include Athlete's foot.  In December 1992, he was treated with complaints of a blister on his right heel; no fungus-related problems were noted.  His March 1996 separation examination reflects that he denied suffering from any injury or illness while on active duty.  Notwithstanding, the Veteran has reported that he developed Athlete's foot in service and continues to experience foot fungus problems.  See Correspondence (September 2007).

Post-service medical records reflect that the Veteran has been treated for foot fungus during the pendency of the appeal.  See, e.g., VA Primary Care Note (March 2009) (noting complaints of nail fungus in right great toe); VA Primary Care Note (April 2013) (noting complaints of "severe athlete's foot").

On VA examination in August 2017, the Veteran reported that he developed foot fungus in service which started between the fourth and fifth toes and spread to the rest of the foot bilaterally.  He reported that he was treated with topical medications in service and that his symptoms got better but never resolved.  He stated that he was not undergoing current treatment.  The examiner opined that the Veteran's current tinea pedis (Athlete's foot) was less likely as not incurred in, caused by, or aggravated by service.  By way of rationale, the examiner explained that based on the medical literature, the Veteran's reported history, and the examiner's own clinical experience, a review of the record "does not reveal evidence of chronic tinea pedis in service or in close proximity to service."

After carefully reviewing the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  As noted above, there is no objective medical evidence that the Veteran developed foot fungus in service, or indeed within several years of his discharge.  The only positive evidence indicating that his foot fungus developed in service are his lay statements to that effect.  The Board acknowledges that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  Under the facts of this case, however, the Board finds that the opinion rendered by the VA examiner outweighs the Veteran's lay contentions.

As illustrated above, the VA examiner's opinion addressed every pertinent factual aspect of the claim, including the Veteran's medical history and pertinent medical literature.  Moreover, the opinion specifically considered the Veteran's lay contention of in-service incurrence of foot fungus, finding that these contentions did not accord with the factual record.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez, 22 Vet. App. at 304.  To that end, the examiner's evaluation presented a thorough medical history and drew conclusions based on specific applications of the type and nature of the Veteran's foot-related symptomatology to that history.  Overall, the Board finds that the neutral, expert opinion of the VA examiner is more probative than the general lay statements provided by the Veteran in this case.

In sum, the Board finds that the most probative evidence demonstrates that the Veteran's claimed foot fungus, to include Athlete's foot, did not develop in service, and is not otherwise related to service.  Consequently, the Veteran's claim for service connection must be denied.  Given that the preponderance of the evidence is against the claim, the benefit of the doubt is not for application in this instance.


ORDER

Entitlement to service connection for unspecified depression disorder with anxious distress is denied.

Entitlement to service connection for obesity is denied.

Entitlement to service connection for disability manifested by chest wall pain is denied.

Entitlement to service connection for foot fungus, to include Athlete's foot, is denied.


REMAND

The Veteran contends that he developed hypertension in service.  In its April 2014 remand, the Board noted several instances of elevated blood pressure in the Veteran's service treatment record, and instructed the AOJ to provide a VA examination to evaluate the claim.  Such an examination was provided in August 2017, and the examiner provided a negative nexus opinion.  However, the examiner failed to discuss the specific findings of elevated blood pressure identified by the Board, finding only that "while on active duty from 1992-1996 the medical record was Silent for any chronic, recurrent or persistent blood pressure complaints."  Accordingly, a remand is required for an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); see also See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from November 2017 to the present.

2.  Forward the claims file to a different examiner than the examiner who prepared the August 2017 VA medical opinion regarding the claim for service connection for hypertension.  If the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50-percent probability or more) that the Veteran's current hypertension developed in service or was aggravated during service.  THE EXAMINER SHOULD SPECIFICALLY DISCUSS THE VETERAN'S BLOOD PRESSURE READINGS OF 151/72 AND 142/94 IN JULY 1995 AND 156/64 AND 152/90 IN MARCH 1995.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the requested development has been completed, the AOJ should review any report or opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


